Per Curiam.

We have looked at all the cases, and notwithstanding there may be some loose expressions in them of a jontrary tendency, we consider the law to be, that where the meetinghouse is so old and ruinous that the jury will say it was necessary to take it down, there shall be no compensation to the pew-holder ; and that although the parish have a right to take down a meetinghouse which may be in good condition, in order to build one in better taste or of larger dimensions, yet in such case they must make compensation. The instruction to the jury was in conformity with this view of the law ; and we must presume they were of opinion, that the taking down the meetinghouse and rebuilding was rather a matter of expediency than necessity.1

Judgment according to verdict.


 See Revised Stat. c. 20, § 38.